 
 
I 
112th CONGRESS 1st Session 
S. 1239 
IN THE HOUSE OF REPRESENTATIVES 
 
September 12, 2011 
Referred to the Committee on Financial Services 
 
AN ACT 
To provide for a medal of appropriate design to be awarded by the President to the memorials established at the 3 sites honoring the men and women who perished as a result of the terrorist attacks on the United States on September 11, 2001. 
 
 
1.Short titleThis Act may be cited as the Fallen Heroes of 9/11 Act. 
2.Congressional findingsCongress finds that— 
(1)the tragic deaths at the World Trade Center, at the Pentagon, and in rural Pennsylvania on September 11, 2001, have forever changed our Nation; 
(2)the officers, emergency workers, and other employees of State and local government agencies, including the Port Authority of New York and New Jersey, and of the United States government and others, who responded to the attacks on the World Trade Center in New York City and perished as a result of the tragic events of September 11, 2001 (including those who are missing and presumed dead), took heroic and noble action on that day; 
(3)the officers, emergency rescue workers, and employees of local and United States government agencies, who responded to the attack on the Pentagon in Washington, DC, took heroic and noble action to evacuate the premises and prevent further casualties of Pentagon employees; 
(4)the passengers and crew of United Airlines Flight 93, recognizing the imminent danger that the aircraft that they were aboard posed to large numbers of innocent men, women and children, American institutions, and the symbols of American democracy, took heroic and noble action to ensure that the aircraft could not be used as a weapon; and 
(5)given the unprecedented nature of the attacks against the United States of America and the need to properly demonstrate the support of the country for those who lost their lives to terrorism, it is fitting that their sacrifice be recognized with the award of an appropriate medal. 
3.Fallen Heroes of 9/11 Congressional Medals 
(a)Presentation authorizedThe President is authorized, on behalf of Congress, to award a medal of appropriate design, such medal to be known as the Fallen Heroes of 9/11 Congressional Medal, to— 
(1)the Flight 93 National Memorial in Pennsylvania; 
(2)the National September 11 Memorial and Museum in New York; and 
(3)the Pentagon Memorial at the Pentagon. 
(b)Design and striking 
(1)In generalFor purposes of the presentations referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike 3 designs of medals, with such suitable emblems, devices, and inscriptions as the Secretary determines to be appropriate to be representative of and in honor of, respectively— 
(A)those who lost their lives in the attack at the World Trade Center, including civilians, public safety officers, emergency workers, and the passengers and crew of American Airlines Flight 11 and United Airlines Flight 175; 
(B)the passengers and crew aboard United Airlines Flight 93 that was brought down in rural Pennsylvania near Shanksville, Somerset County; and 
(C)those who lost their lives at the Pentagon, including the passengers and crew of American Airlines Flight 77. 
(2)ConsultationBefore making a final determination with respect to the design of the medals under this subsection, the Secretary shall consult with the Secretary of Defense and such other parties as the Secretary may determine to be appropriate. 
(3)Content of medalsThe medals struck for purposes of subsection (a) shall be gold medals. 
4.Sales of duplicate medals to the public to defray costsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the medals struck under section 3, at a price that is at least sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, and overhead expenses. Excess funds from the sales of the duplicate medals will be distributed equally between the 3 memorial sites referred to in section 3(a). 
5.National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
   Passed the Senate September 9, 2011. Nancy Erickson, Secretary   
